 VALLEYMARKETS, INC.ValleyMarkets,Inc.andGeneral Drivers and Ware-house Employees,Local Union No. 581,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America. Case18-CA-2909July 20, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn, November 13; 1970, Trial Examiner PhilSaunders issued' his Decision in the above-entitledproceeding, 'finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair 'labor practices alleged in the complaint andrecommended that 'these - allegations be dismissed.Thereafter, the General Counsel filed exceptions anda supporting brief and`the Respondent filed its answerto the General Counsel's exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational, Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was ' committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, themotion, and the entire-record in the case, and herebyadopts ' the findings, conclusions, and recommenda-tions of, the Trial Examiner.i .ORDERPursuant to Section. 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations-Board adopts asits Order the Recommend-ed-Order of the Trial Examiner and hereby orders thatthe Respondent, Valley Markets, Inc., Grand Forks,North Dakota, -its, officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer'sRecommended Order.2MEMBER JENKINS,'dissenting:Iwould find that Martha Kraemer's union activitieswere a significant factor in Respondent's decision totIn adopting the recommendationof the TrialExaminer dismissing theallegation of `the complaint that RespondentdiscriminatorilydischargedMartha Kraemer,we-do so on the groundthatthe General Counsel hasfailed to meet the burden imposed upon him of establishing this allegation192 NLRB No. 23125discharge her on January 13, 1970, and therebydiscriminated against her in violation of Section8(a)(3) and (1) of the Act.Martha Kraemer was one of the Kraemer familywhose brother Fred was an assistantbusiness agentfor a Laborer's local and a, part-time helper' for theTeamsters. Fred's wife, Patricia Kraemer, Martha'ssister-in-law, was employed in Respondent's store No.2,down the street from store No. 3 where Marthaworked as a checker.As more fully appears in the Trial Examiner'sDecision, the Union made its appearance in store No.2 in the fall of 1970 when employees Weaver andBlock, at store No. 2, asked Patricia Kraemer to haveher husband arrange a meeting with representatives ofthe Teamsters. Such a meeting was held on November25 at the home of Fred Kraemer. It was attended bythe above named employees and a-few others. MarthaKraemer was the sole employee present from storeNo. 3. It was decided at this gathering to hold anorganizationalmeeting after the first of the year atwhich membership application cards would. be dis-tributed. This meeting took place on January 13 at theTeamsters hall.Following the meeting at the Kraemer home,Martha Kraemer talked to half or more of her fellowemployees at store No. 3 about the Union, and later,during the first 2 weeks in January, solicited theirattendance, at the meeting on the evening of Tuesday,January 13. During the days immediately precedingand following this meeting Respondent's supervisors,as the Trial Examiner found, engaged in -numerousactivities in violation of the Act with the intention ofthwarting the organization of its employees. Thus, onMonday, January 12, the day before the unionmeeting and the day prior to Kraemer'sdischarge,Restad, manager of store No, 2, together with LloydCorbit, assistantmanager ofstoreNo. 3, askedWeaver and Block what they had .heard about theUnion; on thesameday HugoMagnuson,Respon-dent's, secretary-treasurer who had his office at storeNo. 3 and who was Kraemer's immediate supervisor,asked employee, Marek if "anyone in particular" hadbroached the subject to her. On January 15, Magnu-son, asked Block- if anyone had approached himconcerning the Union. Restad told Weaver that theemployees would lose hours of work if the Unioncame in; at the sametimehe asked employee Server ifshe,was for or against the Union and told her that hehad information from Magnuson that if the Unionsucceeded in organizing the employees Respondentwould-sell the business.by a preponderance of the credible evidence.2 In footnote10 of the TrialExaminer's Decision, substitute"20" for"10" days. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner bases his dismissal of thecomplaint as to-.Kraemer largely on the ground thatRespondent "had no specific, prior knowledge"knowledge" (ri(b)-of her individual union activities.The contention of the General Counsel is' thatknowledge of Martha K raemer's union activities neednot be direct, butmay"be reasonably inferred from theabove , conversations and that, in any event, Respon-dent knew her to be one ofthe Kraemer family whosebrother andsister-in-law were known to be strongunion supporters, and that Respondent's decision todischarge her was influenced by the family relation-ship. Moreover, asthe Trial Examiner'found, Respon-dent encouraged employees to engage in surveillanceof the dnion' activities of employees. Notably, employ-ee- Robert Belim, -a personal friend and associate ofRestad, testified that as early- as January I Restadasked him if there had yet been a union meeting andtold him to -"keep ` (your) eyes and ears open -for,union activity." During' the next 2 or 3 weeks Behmhad 8 or 10 conversations with Restad `in `which thetwo men- "exchanged information concerning theprogress of the Union's organizing drive. In theseconversations Restad asked Behm who was for andwho against the Union.:' `On January 12, the day before-the union organiza-tionmeeting,Fred Kraemer came to store No. 2, as hedid at various times, and while there invited Behnt tothe meeting the, next night. Weaver testified that heoverheard a part of this conversation and that shortlythereafter, in the coffeeroom,-he overheardBehm tellRestad'that Fr_edKraemer had justinvited him to themeeting.The Trial Examiner, though he does notdiscreditWeaver's testimony, - at , the'same timeseemingly does not, accept, it, stating only that it wasquestioned as to his conversation with . Kraemer,which he admitted having, but was not asked if hereported it to Restad. The Trial Examiner credited thetestimony of Weaver on all other matters, and I see noreason for not crediting his-uncontradicted testimonythat `he .heard Behm inform t Restad of the unionmeeting.That Respondent did know- about .themeeting; is demonstrated by Behm's further uncon-tradicted testimony to a conversation between himand Restad on the morning after the meeting whenBehm was punching in. Restad, who was standing atthe,timeclock, asked Behm if he-had heard what tookplace at the meeting.Clearly,it is, aresonable inference, and one which_ Idraw, contrary to the Trial Examiner, that Respon-dent believed, prior to discharging her, that MarthaKraemer, like the,other Kr'aemers, was active in theUnion's organization of Respondent's business.. Thisinference is strengthened by a conversation, betweenMagnuson and Patricia Kraemer,, following Martha'sdischarge, hereafter related.The DischargeMartha Kraemer came to work in the fall of 1969. InNovember 1969, probably prior, to the meeting on the25th at Fred Kraemer's home, Magnuson, on Corbit'sdemand, called- Martha to his office and-criticized herwork in various particulars, as is fully set forth in,theTrial Examiner's Decision, attributing her` shortcom-ings in part to her working Friday, and Saturdaynights at a tavern. When Kraemer told, him, that shehad already quit her night job, Magnuson, decidedonly to reprimand her.-From this time forth, her work,so far as this record reveals, was not again criticized:On the contrary, Magnuson testified thatit improvedover the "following- few weeks; -. and' Patricia, Kraemertestifiedwithout - contradiction ' t h a t ` about" a weekbeforeMartha was discharged,, `'while ',Patricia washaving a cup of. coffee with Corbit and Restad, thetwo assistant store, managers, discussed. ,;the generalinefficiency of the checkers m store No. 3 and Corbitstated that, while previously Martha had,been comingto_'work "real tired and worn out," she now,-seemed"full of energy and pep,"and "seemed to' be doing` alot better."During the early afternoon of'Saturday, January 10,1970, Corbit observed Kraemer close the bar to theaisle' leading to her cash register, apparently _ to getchange, and directed three customers' waiting in s lineto an adjacent checker. Corbit went to the cashregister, raised-the bar, and apologized to t e'three inline for the closing, of the aisle' He did not speak` toKraemer nor she ' to him.` Kraemer continued" herchecking the remainder of the day,. and "during thefollowing Monday and Tuesday.Later - on . Saturday, Corbit` reported the incident toMagnuson and demanded that he discharge Kraemer.According to Magnuson, he thought the' matter'ove'rand decided that night,,to do so. He did not, however,communicate any such decision either to Corbit orKraemer, until Tuesday- evening at the, end ofKraemer's shift, after she_hadworked, 2 whole days,and, after Respondent had became .apprised _of_ theunion -meeting the night before. He- gave, as a reasonfor his delay, while testifying, that on Monday, ,asmayor of the town, he,,,was,, occupied with municipalduties, although he visited storeNo. 3 to supply it withmoney for the cash registers.Corbit testified that he, looked- for-Magnuson onMonday because he was "very much Qupset" aboutKraemer and demanded, a decision ,of "what[Magnuson] was going to do." On Tuesday, Magnu-son put in-a full day on the job, among'other things,meeting in the morning with his- store supervisors, VALLEY MARKETS, INC.127including ,Corbit,_ at store No. 2, after which he andCorbit had coffee and chatted a while, returning thento store No. 3. I consider it noteworthy that neitherMagnuson-nor Corbit on this occasion, or at any timeduring the day, brought up the subject of Kraemer inspite of Corbit's professed determination to get animmediate decision from Magnuson to discharge her.I considerit improbable that if Magnuson had madeup his mind the previous Saturday night to dischargeKraemer, he could not have found some way ofcommunicating his decision either to Kraemer orCorbitbefore Tuesday evening.At `5' o'clock Tuesday evening, at the end ofKraemer's shift, he called her to the office anddischarged her, When she asked the reason he told herthat he was reorganizing his business. He admittedwhile testifying that this was untrue, but that hewished to spare her, feelings. This was in sharpcontrast with the assorted and specific reasons givenher 6 weeks previously when Magnuson, according tohis testimony,-had started to discharge her, changinghis mind when"it appeared she had discontinued hernightwork."We see no reason to believe thatKraemefs sensitivity was greater on January 13 thanitwas on November 25.Ignored by the Trial Examiner in his decision is theundisputed testimony of Patricia Kraemer that onJanuary 15, 2-days after-Martha Kraemer's discharge,and a.payday,-when; Magnuson handed out paychecksto employeeslhe asked them what grievances they had,going-on to say that there was-no place in his stores fora union. When he handed Patricia her paycheck, hecalled her attention-to the fact that it reflected a raiseof 20 cents an hour. He volunteered that the raise was"not a- bribe," 3' and asked her if she was satisfied withher job. Before 'she could answer, "shaking andpointing his finger,at me," he warned her that therewas no room in his business for a union. He thenasked, if ,she :had seen Martha Kraemer. When she. didnot reply, hessaid, "Well, it was a case where we had tofire her."- When she still remained silent, MagnusonConcluded-by warning that if Martha brought chargesagainstRespondent, Respondent would "make itioiigh on her.' As'the General Counsel points out inhis brief,Magnuson, in this revealing conversation,managed to sandwich strictures against the Union'sorganization, of Respondent's business between anaward of a benefit to Patricia Kraemer on the onehand, and- a threat- of reprisal againstMarthaKraemer on the-,other,-,thus relating each to the other.His , remarks concerning Kraemer seems to meadditionally,persuasive that Respondent knew of herunion activity, and his realization that Respondentwas vulnerable to a charge of unfair labor practices.Finally, f do not give the weight the Trial Examinerdoes to the fact that at store No. 2 Respondent did not_discharge Patricia Kraemer, Weaver, or Block whowere also active in the Union. Regardless of theprogress of the Union at store No. 2, where most ofthe employees were union supporters, the discharge oftheUnion's most active supporter at store No. 3,where only a part of the employees were interested,might well insulate that store from union organiza-tion.For these reasons I would find that by dischargingMartha Kraemer on January 13, 1970, Respondentdiscriminated against her because of her unionactivities, in violation of Section 8(a)(3) and (1) of theAct.3There is no evidence known of a general pay raise at this time,,although Block,one of the earliest proponents of the Union,received one. 'TRIAL EXAMINER'S DECISIONSTATEMENT OF TIM CASEPlat. SAUNDERS, Trial Examiner: On January 16, 1970,'General Drivers and Warehouse Employees, Local UnionNo. 581, International' Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled theUnion, filed a charge alleging that ValleyMarkets, Inc., hereafter called the Respondent, Company,or Valley Markets, had violated Section 8(a)(1) and (3)'ofthe Act. The charge was subsequently amended on June 24.Pursuant to the original and amended charge a complaintwas issued on June 26. The Respondent's answer denied thesupervisory status of one individual and the unfair laborpractices alleged in the complaint. At, the trial parties wereafforded full opportunity to introduce relevant evidence, toexamine-and cross-examine witnesses,to argueorally on,the record, and to submit briefs. Both the General Counseland the Company filed briefs.Upon the entire record in the case and from myobservation of the witnesses, I hereby make the following: 2FINDINGs OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a North Dakota corporation having itsprincipal office and places of business at Grand Forks,North Dakota, where it is engaged in the retail grocerybusiness.During the past calendar year, which period isrepresentative of its operations at all times material hereto,Respondent had gross sales in excess of $4 million andpurchased goods from points directly outside the State ofNorth Dakota which were valuedin excessof $50,000.By virtue of its operations as described above, Respon-dent is now, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.iAll dates are 1970 unless specifically stated otherwise.2Allcredibilityresolutionsmade herein based on a compositeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THELABOR ORGANIZATION INVOLVEDThe Union is a labor organization under the Act.III.THE UNFAIR LABOR PRACTICESValleyMarkets 'is engaged in the retail `sale of groceriesfrom its three Grand Forks stores, which operate under the"PigglyWiggly" trade name. The three stores comprisingValleyMarkets are sometimes referred to as store No. 1,storeNo. 2, and store No. 3. Essentially all the eventsconnected with this proceeding occurred at or related tostores Nos. 2 and 3.In late October '1969,employees Ronald Weaver andRichard Block contacted Patricia Kraemer and mentionedto her .their interest in attempting to set up a union meeting.These two employees were aware that Patricia Kraemer'shusband,Fred Kraemer, had some prior or presentcontacts with at least one of the unions in the vicinity ofGrand Forks.3 After being so contacted, Patricia Kraemerthen spoke to her husband, and aftercontinued interest wasagaindisplayed inNovember 1969, Fred Kraemercontacted the Union's business representative,ArvinKvasager, and a meeting was set up for November 25, 1969.Thismeeting was held -in Fred Kraemer's, home andKvasager spoke to the group of employees all of whomwere from store No. 2 with the exception of MarthaKraemer from store No. 3. At this organizational meetingKvasager went into organizing procedures, employees'rights,,and agreements which the Union had at other stores.Some cardswere signed at this first meeting, and othersdistributed. Fred Kraemer made reference in his testimony,to a certain committee that supposedly was setup right aftertheir first meeting. for the purpose of getting cards signedand stated thatWeaver, Block,Martha and PatriciaKraemer, and, one, other person were on this committee.However, there is no evidence from any other witness toshow such acommittee existed, and no evidence fromanyone to show, that this committee ever acted to carry outits function.Following the November organizational meeting, MarthaKraemer returned to store No. 3 and spoke with employeesin this store in an effort to interest them in the Union. Sherecalled one occasion while speaking with another employ-ee concerningthe Union when Supervisor Lloyd Corbitwalked through the coffeeroom and stared at her in anunusualmanner.She also talked or reported to FredKraemer quite often. A second, union meeting ,asscheduled for January 13, and' when Martha Kraemerlearned of 1 thismeeting she contacted employees andattempted to secure their interest in attending the same.The complaint alleges that Amos Restad is a supervisorwithin the meaning of the Act and the Respondent's answerdenied this status but the 'Company did not seriouslydispute'Restad's supervisory capacity at the trial before me.This record, shows that Restad is the —assistant storemanager atstore No. 2 and in performance of his dutiesmakes assignmentsof work, directs and assigns overtime,8Fred Kraemer is a seniorlaw student at the University of NorthDakota in GrandForks, and currentlyis the assistant business agent forLaborersLocal 580, and also has worked for sometime as a part-timehelperfor the Teamsters.PatriciaKraemer is the Respondent's headprepares and implements the weekly workschedules, if andwhen necessarymakes correctionson employeetimecards,and on,occasionsdecides,if employees can have time offfrom their work.I findthat AmosRestad is a supervisorwithin themeaning ofthe Act.It is alleged that at varioustimesin Januarysthere werecertain instancesof illegal interrogations,threats,and,surveillanceon the partofmanagement,The ^ creditedevidence in this respectreveals the following:On or aboutJanuary 12, Supervisor Amos Restad— and Lloyd Corbinasked employees. Ronald Weaver and Richard Block if they,had heard any talk or rumors about the Union andinquiredas to the type of rumors they had heard;during the middleof. January, HugoMagnuson,the Respondent's secretaryand- treasurer, inquired of Ronald Weaverif he had beenapproached by the Union; on or about January;l6, RestadtoldWeaver that the storewould losemoney and hours bygoing 'union-Weaver testifiedthaton this occasionSupervisor Restad was referringto a unioncontract°withthe Piggly Wiggly store in Fargo;,on,orabout,January 1,Restad asked employee RoberBehm- if heknew whetherthere, had been .a union,meeting,and toldhim to keep hiseyes and ears open; on January15,Hugo Magnuson AskedRichard Block if he had heard any talk about the Unionand,if anyone had approachedhim aboutthe Union; ,on orabout January 16, Restad told Block that if the Union camein his time would be cut,to 40 hoursand as a result hewould lose -money; on or about January 13, HugoMagnuson asked Marie Marek ifshe knewanything abouttheUnion and inquired if anyone in particular hadapproached her; and on or about January17, Restad, askedemployee ' Martha Server. what she thought,about the'Union, inquired, if, she wasfor or againstthe Union, andthen told Server he had informationfrom Hugo Magnusonthat if, theUnionwere successful,in organizing theCompany would, sell out, and also told her that uponunionization certain employees would lose money becausethey could not then work so many hours.The foregoing conduct andstatementsattributed to , theRespondent are not instancesof objective inquiry asto theproprietyof recognizinga labor'organization,and neitherdo they amount to=theexercise of freespeechunder Section8(e) of the Act. Rather theyinclude attempts to-inquire intodesires of employees by asking them if they'were for oragainst the Union, what, they thought of the ,Union, hadanyone approached them, further interrogationson variousoccasions about possiblerumors and,,activities . of theUnion, threatening employees with loss ofhours orearnings and the closing of the businessor sellingout if theUnion organized,and _encouraging employees to engage insurveillanceof union 'activities.The aboveconstituteviolations of Section 8(aXl) of the ActI so find.Amos Restad did not testify in the trial before me, andthereforeall statementsattributedto him stand undeniedand, in fact, the Company openly,admits-the 8(aX1)statements attributedto management by witnesses 'for theGeneral Counsel.bookkeeper at store No. 2, and the onlyalleged 8(aX3) in this proceeding,Martha .Kraemer,isa sister to' Fred Kraemer and worked in store No. 3prior toher dischargeon January 13. VALLEY MARKETS, INC.129Throughout his brief, the General Counsel points tobackground incidents and testimony reflected in thisrecord,and whereby it is argued that the Companyevidenced continual hostility and that such overall factorsmust alsobear on the discharge here in question.Specifically, the General Counsel points to a situation onJanuary 15, when Magnuson himself handed out some ofthe paychecks, and while doing so asked certain employeesif they had any grievances and if they were satisfiedworking at the store. He then went on to tell theseemployees that in his small business there was no room fora union as there might be in a larger operation. At ameetingof -Employees on January 17, Hugo Magnusonaccordingto the testimony of Patricia Kraemer told thoseassembledthe following: "Hugo mentioned that he thoughteveryone had heard of the union rumors about his storegoingunion,andhealsosaidthat itwasafederally-protected activity and we had the freedom totalk about the Union in the store so long as it didn'tinterferewith the customers. And then he went on to saythat in his small business that there was no room for aunionand that in a larger concern maybe a union would bevery helpful. And " then he showed us this authorizationcard, readit to us,"and said `I suppose a few of you peoplehave already signed a card like this.' And then he went onto say that we could not sign this authorization card oncompany time, or coffee breaks, don't sign it on store timeat all."-By the way of additional background, this time presentedby the Respondent, it was shown that in the past HugoMagnuson, as mayor of Grand Forks, has appointed unionrepresentatives to governmental bodies and-had also paidfor advertisingin union publications. The General Counselpoints out that Arvin Kvasage, the °Charging Party herein,had not been reappointed by Magnuson to the housingauthoritywhen his term expired in July. However,Kvasager's testimony did not indicate whether or not hewanted or would accept a second appointment.The crux of this case is whether or not the Respondentdiscriminatorily discharged Martha Kraemer. The Compa-nymaintainsthey experienced some difficulty withKraemer inthe performance of her work due to'her attitudeor conduct, attendance, tardiness, till 'inaccuracies, lan-guage, and her part-time employment elsewhere.Martha Kraemer was first employed by the Respondentin August or September of 1968 as a checker in store No. 3.At the-timeshe was hired, Hugo Magnuson called Martha'ssister in law,Patricia Kraemer, at store No. 2 asking whatkindof an employee she would make, and Pat KraemerrecommendedMartha for employment. Because of someprior difficulties, as reflected in this record, meat marketmanager and assistant managerof store No. 3, LloydCorbit, objected to her employment. But nevertheless, shewas hired and shortly after entering the Respondent'semploy-was transferred to the office as the third girl, but afew monthsthereafter was transferred back to the positionof checking4 at which she remained until her discharge onJanuary 13./'Martha Kraemer testified and admitted that in Novem-ber 1969, Hugo Magnuson talked to her concerning herwork. On this occasion they went to the produceroom ofthe store where Garfield Bosnian and Corbit were alsopresent.Magnuson told I; rraemer, among other complaints,that they knew she had a part-time job and it was affectingher work because she was getting too tired. Magnuson alsotold her he could not have an employee of his working in aplace like where she was working; namely, a bar in Ardoch,North Dakota. Magnuson then told Martha Kraemer thatshe would have to quit working in the bar or it would resultin her discharge. At some point in this conversation shebegan to cry and told Magnuson she needed the money andwould have to work more hours. Magnuson finally decidedto keep her on and she was then given more hours of workon Saturdays.Magnuson stated that Kraemer's work improved for afew weeks following this November meeting with her.PatriciaKraemer testified that, approximately a weekbefore Martha was discharged she was present in the coffeeroom of store No. 2 with Lloyd Corbit and Amos Restad,and on this occasion Corbit was talking about how bad thecheckers were at store No. 3 and then stated that MarthaKraemer had been coming to work real tired and worn out,but that lately she had been full of energy and seemed to bedoing a lot better. Patricia Kraemer then^said she was gladto hear this because Martha was her sister-in-law.Lloyd Corbit testified that on Saturday, January 10, heobserved Kraemer temporarily close her checkout stallwhile customers were in line so she could get more changefor her till even though she had been told todo this duringthe slack times. Corbit also stated that around noon on thissame day, he noticed Kraemer close the bar tohercheckoutstall or counter while customers were still'in line, and shethen informed the customers they would have to go toanother checkout stand. Corbit immediately went over, toKraemer's stand, lifted the bar up, and apologized to Thecustomers waiting in line. Corbit explained that you alwayskeep the checkout counter open until all customers arethrough checking out. Corbit went on to testify ,that thisincident made him extremely angry, and later in the day hecontacted Magnuson and told him, "God damn it, Hugo,this has" got to be it," and he then related the circumstancessurrounding the events of that morning and urgedMagnuson to discharge Martha Kraemer.Hugo Magnuson stated that it was clear to him thatCorbit was very upset, and on that Saturday night hereached the conclusion to terminate her after the complaintand conversation with Corbit. Since the store is not open onSunday, Magnuson had decided to discharge Kraemer thefollowing Monday, but due to city functions as mayor andother matters in Alexanderia, Minnesota, he Was unable toterminate Kraemer until the following day, Tuesday.At the end of the working day on January 13, MagnusontoldMartha Kraemer that he was reorganizing the storesand he felt she would be happier elsewhere. He had hercheck prepared, plus 2 weeks severance pay. Kraemerasked Magnuson why she was being terminated and wasagain informed that it was because they were reorganizingthe stores.Kraemer asked if he would give her a good4Respondent'switnessestestified thatMartha Kraemer was made thedesignated had to be at their checkout station at all times.number one checker atthistime,and which meant that the person so 130DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommendation, and he replied that he would. Magnuson,stated that whenever it is necessary to discharge employeeshe always tell them the same thing-reorganizing the storeand not being happy together-to make it as easy aspossible,and the 'specific reason or reasons for thedischarge have already been gone into, with Kraemer in themeeting with her in November, as aforementioned.It is the position of General Counsel that MarthaKraemer was the initial "spear carrier" for the Union instoreNo. 3 as she was the only one from this store whoattended the first organizational meeting. The GeneralCounselalsomentionsthe family relationships involvedbetween Fred, Patricia, and Martha Kraemer, and arguesthat the Respondent's hostility to the Union was vented inthe very week that Martha Kraemer was discharged. In hisconclusions the General Counsel summarizes as follows:Counsellor the General Counsel contends the recordherein fails to disclose a credible defense to thedischarge of Martha Kraemer. Because the Respondentoffered various pretexts to explain the reason for herdischarge and in view of her involvement with theorganizing campaign, the Respondent's knowledge ofher and her family's connection with the campaign, theextreme hostility of the Respondent to the unionizationof itsstores,the timing -of her discharge and Corbit'sstatement a week prior to the discharge, the TrialExaminer can and should infer that the real reason forMartha Kraemer's discharge was her involvement andconnection with the union organizing campaign."In efforts to establish company knowledge of MarthaKraemer's union activities prior to her discharge, theGeneral Counsel relies to some extent on certain8(a)(1)conduct by the Company previously set forth and foundviolative, herein.However, in these respects it must bepointed out and noted that such interrogations and conductin no way disclosed Kraemer's identity with the Union. TheGeneral Counsel also mentions an incident wherein FredKraemer cameinto store No. 2 on January 12 and invitedRobert, Behm to_the union meeting scheduled for January13.RonaldWeaver testified he heard some of thisconversation and shortly thereafter went into the coffee-room where he then overheard Behm telling SupervisorAmos Restad that Fred Kraemer had just invited him to theunion meeting. There is no confirmation of the above byRestad as he .did not testify at the hearing, and the "otherwitness for the General Counsel best suited to state whetherhe informed Restad that Fred Kraemer had invited him tothe union meeting would be, of course, Behm himself.However, Behm gave no such testimony but merely statedthat Kraemer had invited him to the meeting, and Behmdid not testify that he then passed on this information toRestad.-The second incident relied on by the General Counsel toestablish company knowledge is Martha Kraemer's testi-mony that Lloyd Corbit walked in the coffeeroomunexpectedlywhile she was conversing with anotheremployee about the Union. Martha admitted that Corbitdid not stop nor did he say anything, but testified his facialexpression showed disapproval. Corbit denied that thisincident happened, and Martha also admitted that shenever spoke about the Union directly in front ofmanagement.She further stated that at the'time Corbitwalked by he was 3 or 4 feet from her and, in fact,she hadstopped talking.From my observation of'Martha Kraemerand listening to her as a witness,itwasreadily noticeableshe has an extremely soft voice,and even if this incidentand conversation happened I would have considerabledoubts if anyone just walking by could have,accidentallyoverheard what she was saying even if she had continuedtalking.There is absolutely no foundation for anyassumptions that the Company gained union knowledge atthe time when Martha Kraemer was contacting employeesin an effort to get them to attend the second union meetingon January 13. She even admitted on ,cross-examinationthat no one from management was around on theseoccasions.The total or exact extent of Martha-Kraemer'sunion activities cannot be fully determined by, this record,but it appears she mainly attended the first union meetingand then tried to get fellow employees at,storeNo., 3interested in the Union and attend the second meeting. Noone ever gave Martha any union authorization,cards, tohave signed and this fact is also admitted in her testimony.This record is , also completely devoid of'any seriouscontention or testimony to the effect that the Company hadany knowledge whatsoever that Martha Kraemer was.theonly employee from store No. 3 at,the initial meeting,of theUnion in November.In the final analysis of this stage of the case,there is noreliable or credited testimony that the Company had, anyactual or direct knowledge of Martha Kraemer's; activityfor the Union prior to her termination.Against a solid array of substantial credible testimonialevidence supporting Respondent's contentionthatMarthaKraemer was terminated for cause as indicated previouslyherein,there is a dearth of evidenceto support the theory ofGeneral Counsel-who, of course carries the burden,,ofproof here-that Kraemer was dismissed because, of herunion membership,sympathy,or activities,or to discourageunion, membership.It is of course obvious that mere unionmembership and activities do not-insulate an employeefrom discharge for other reasons.Union membership and activities is not a shield behindwhich a discharged employee can take.refugeand claimdiscrimination.The burden remains upon .theGeneral Counsel to prove that the reason for thedischarge was the employer's anti-union hostility.^Anemployer is not obliged to treat a union memberdifferently or with,greater deference-than,.4ny of hisother employees.Poor performance, misconduct, andinsubordination,for example, do, not have to, , betoleratedmerely because the offenders are among theplant'smost active union supporters.An- employer'sstated , oppostion to unionization is, not in itself,sufficient evidence to sustain a finding that;an employeewas discharged because of discrimination against,,aunion"[N.L.RB..V. Bangor Plastics,,Inc.,,392F.2d 772,777 (C.A. 6).]This record adequately reflects that Kraemer's conducton January 10, when she closed the,bar to her stall or, tillwhile customers were still in line waiting to be checked out,angered Corbit to such an extent he urged most strongly toMagnuson that Kraemer would have'to be terminated, and VALLEY MARKETS,INC.131a recommendation' to which Hugo Magnuson acceded.Corbit testified that for-his services he is paid both a salaryand abonus, .and then--went on to state that the wayKraemer was working-and treating customers, "she wastaking money out of my pocket because she wasn't doing usany good, probably losing, customers, not handling themproperly, and tome this istaking money out of my pocket."Under such circumstances it appears to me that Corbit hada, very legitimate reason to, be angered when he viewedKraemer's shut, down checkout counter ona busySaturdaymorning.Roth Hugo Magnuson and Lloyd Corbit also gavetestimony indicating prior complaints on Kraemer's, work.Magnusonstated that he spoke to, her several times,abouther work.5 In" the spring of 1969, Corbit spoke to Kraemerabout coming in late and not filling her money changemakers `and in the late `summer of -1969, he ^ talked toKraemer about her language among the younger girls, notstaying at"her till-or]stall, not getting to work on time, andtaking time off when she was suppose to be at work., Itseems to me `this testimony 'by' Magnuson and ^ Corbit ofprior complaints against Kraemer is also'further substanti-ated by the fact'that iii `November 1969, probably evenbefore the initial unionorganizing-meeting, Magnuson wason the threshold, of terminating Kraemer when he calledher-into'the produce room `of the store, as aforestated., Onthis-occasionMagnuson Icompiained to'her about tellingdirty stories to customers; closing her till down, not beingcareful enough iii handlingumoney, not being courteous tocustomers,working part-time in a bar, and not-having herheart in the job at the stbie.It seemsto me this Novembercomplaint session with Kraemer is most significant in thatithighlighted and pinpointed the numerous difficultiesstore'-official`swere having with her and in all probabilitybefore any possible'union activity on the-part of Kraemer.,Martha Kraemer denied telling -stories or jokes tocustomers; but- another checker 'at store' No. 3, ConniePaulson; gave reliable,testimony that on occasions she hadoverheardMartha' telling -dirty stories' to oldermen.Regardless of''whether-or not other checkers told stones orwhether - cerfain -'customersmay have found Kraemer'sstories somewhat entertaining, is relatively unimportant solong as -this =particular' type of conduct by Martha' wasdeemed offensive and improper` by management.There `is considerable=testimony in this record bearing oncertainaspects as=to possible deficiencies pointing 'toMartha Kraemer's till operations,. Store No. 3 has six till&orcash-registersand there are-generally two full-time checkersand six part- iine- checkers. Martha always worked on tillnumber 4. This, record shows that the initial desire for aunion sprung: from some alleged money shortage at one ofthe stores and, in these respects,'according to,tlie testimonyby ' Ronald Weaver, he and Richard Block did not like themanner in ' which -this matter was being' handled bymanagement.Weaver ,stated— `There, was suppose to knavebeen a-money shortage atthestore and we were all supposeto take,a,lie detector test, we Were not asked to, but were5Hugo Magnuson takes charge''of the office at store No: 3 so he was ina position to constantlyrobserve Kraemer.6 The checkers are suppose to refill their change makers during the slowpart of` each'day, andare not suppose to run out of change when checkingout customers because this requires a trip to the officerjust told to do it, and we did not like the idea of just beingtold and there were other such incidents in the store thatoccurred." I point out the above to show thatany and allreferences,to till operations or money shortages must havebeen considered by many as extremely serious, andevidence that this subject matter was not just brought upover-night by the Respondent to merely hang or basedischarges on.The Company produced testimony through PatriciaJune,bookkeeper in Store No. 3, to the effect thatoccasionally a part-time checker will take over a till whichhad not been ' read or totaled out following the operation ofit by a full-time checker, but testified in the case of MarthaKraemer her till was totaled out before any part-time -helptook over from her, and went on to state that she hadreceived instructions from Hugo Magnuson to,check out orread Martha's till at the end of each day. June testified thatmost, checkers are usually "pretty close" when,they, arechecked out.Connie Paulson, also a checker at store No. 3, testifiedthat after Christmas 1969 Martha's till was "quite abit-off,"and that Martha was worriedasMagnuson"had alreadygiven her , a last chance once before." Paulson furthertestified thatfor some time.managementhad been checkingeach till at. 5 p.m. and before any part-time help took overthe tills, because- the tills were not checking out right, andstated, itwas,wabsolutely, mandatory for them-to,read orcheck out Martha Kraemer's till upon instructions- fromMagnuson. Paulson related that "once-in-awhile" tills willcheck out over or short, but usually within a few dollars.Magnuson mentioned in his testimony that he often talkedto the checkers about the operations of their tillsas it wasimportant they be accurate. From August 1969 until herdischarge, i `Kraemerwas short in her till operationsapproximately. 41 days during this period and her largestamount was,$45.65 in August 1969,,and on January 13, theday of her -discharge she had a shortage of_$14.65.8 On thebasis of this record, it, is impossible to make a comprehen-sive comparison on the shortages of Kraemer in relation-ship with'all the other checkers,.but for purposes here thereis a sufficient showing which, does reveal that managementhad an adequate basisfor being concerned with Martha's tilloperations and had justification in complaining about hercarelessnessin handling money when Magnuson called theaforementioned November conference with Kraemer.'Martha Kraemer admitted thatshe was'absent from worknow and, then because of illness but -stated she called ineach time, and also admitted that she had been late-to workon occasions and that actually her morning reporting timewas changed at the end of 1969, so she could then get towork at a later time without being tardy. -'From this record, I am unable to place any emphasis or todraw any meaningful implications, from the, familyrelationships o•1 the Kraemers as -suggested by the GeneralCounsel.WhileMartha quite frequently contacted herbrother, Fred Kraemer,'- about the Union, following theNovember organizationalmeeting, she did so by telephoneTThe exact day ordate of theNovember1969 conference with Kraemerisnot given,but the first organizational meeting was not held untilNovember 25, 1969.8 See Resp.Exh. 4. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDand Fred himselfwas only in store No. 2 on one or twooccasions and there is no proof that he ever was physicallypresent in store No. 3 where Martha worked.In passing, itisnoted that at the time of the trial before me PatriciaKraemer was still employed by the Company as the headbookkeeper,and it appears from this record that Patriciawas probably as interested and as active for the Union asMartha,and even permitted the Union to use her home fortheir first meeting.In concluding it is further noted in passing that the twoemployees who originally instigated the entire movementfor, the possible advent of the, Union were Richard Blockand Ronald Weaver,and they are both still,with theCompany. If by indirectmeanstheRespondent hadacquired any 'knowledge of Martha Kraemer's unionactivities,then it is not too unreasonable to assume that bysimilar means the Company, in all probability,would alsohave'-gained knowledge of the union activities of Block,Weaver,and Patricia Kraemer.There have been some tendencies in the past toautomatically look with considerable skepticism at anyemployer who assigns more than one or two reasons for adischarge. The argument and theory being that in suchsituations the employer has actually no defense-and ismerely hoping that one of his many reasons will hold up. Inthe instant case the Company has given numerous defensesfor the termination in question, but, unlike some other casesand circumstances,I have found here a stjficient basis foreach separate defense presentedby the Company,and,thesum total oftheirreasons adding up to a justifiabledischarge.In -the final analysis,theRespondent has. shown itsdecision to terminate was based on sufficient reasons, andthis record further shows that the Company had no specificprior knowledge of Martha Kraemer's individual unionactivities.Ifind that it has not been established bysubstantial credible evidence,'as required,that RespondentdischargedMartha because of her union membership,sympathy,activities,or support, or in order to discourageunion membership.This,the measure and limit of theissue,here, has simply not been proved.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning, of-Section8(a)(1) of the Act,my Recommended-Orderwill require Respondent to ceaseand desist therefrom and to take such affirmative action aswill effectuate the policies of the Act.As I have found that Respondent did not discriminatorilydischargeMartha Kraemer,,I shall recommend that this8(aX3)-allegation in- the complaint be dismissed.Upon-the basis of the above findings of fact and theentire'record in this case,Imake the following:CONCLUSION OF LAW1.Respondentisan employerengaged in commercewithin meaning of Section2(2),(6), and (7) of the Act.2.The,Union is- a labororganizationwithin themeaningof Section 2(5) of the Act.3.By interrogating certain ofitsemployees,byencouraging surveillance,and by threatening them withclosingand loss of certain benefits,Respondent , hasengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(axl).RECOMMENDED ORDERUponthe-basis of the above findings of fact,conclusionsof law,and the,entire record in thecase,I recommend thatRespondent its officers,agents, successors,and -assigns,shall:1.Cease and desist from:(a) Threatening employees-with loss- of hoursor pay andselling out the business.-(b) Interrogating employees,;to ascertainif they had been'contacted, if theywere for or againstthe Union, who hadapproachedthem,and what rumors,and activitiestheyhadheardaboutor,engaged in.(c), Encouraging its employees to engage in surveillance.(d) In any otherlike or related,manner interfering with,restraining,or coercing its employees in-the exercise of theirrights to self-organization,to form labor organizations,, tojoin orassist the Union named herein,or, any other labororganization,to bargain-collectively throughrepresenta-tives of their own choosing,and to engage in any, otherconcertedactivities for the purpose of collective bargainingor othermutual aid or protection,or to refrainfrom anyorall such activities.2.Take thefollowingaffirmative ,actionwhich, isnecessary to effectuate the policiesof the Act:(a) Postat its three stores inGrand Forks, North,Dakota,copies of the attached notice marked"Appendix."9-Copiesof said notice,on formsprovided by theRegionalDirectorfor - Region 18, shall afterbeing duly, signed by , theRespondent's authorized representatives,be posted by theRespondentimmediately upon receipt,thereof and main-tainedbyitfor60 consecutivedays, thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable, steps shallbe taken bythe Respondent to ,insure that said notices arenot altered,,defaced,or coveredby any othermaterial.(b)Notifythe, RegionalDirector for Region 18, inwriting,within 20 days-from the date of the receipt of thisDecision,what stepsithastaken to comply herewith.10I-FURTHER RECOMMEND that the,allegation in thecomplaint, thatMarthaKraemer was,discharged inviolation of Section8(aX3) of the Act be dismissed.s In the event no exceptions are filed as provided by_ Sec.102.46 of theRules and Regulations of the National-Labor `Relations'Board, thefindings,conclusions,recommendations and Recommended Order,hereinshall,-as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and become its findings,conclusionsand order, and allobjections thereto shall'be deemed'waived for all purposes. In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals,the words-in the notice reading-"Posted by Order of theNational Labor Relations-Board"shall- be changed to read-"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations. Board." ,-io In the event that this Recommended Order be, adopted by the Board,this provision shall-be modified to-read:"Notify saidRegional Director, inwriting,within 10 days from the-date of this Order,what steps theRespondent has taken to comply herewith.- VALLEY MARKETS, INC.133APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT directly or indirectly threaten employ-ees with loss of hours or pay, nor will we threaten to sellout or close the stores because of their union activities.WE WILL NOT interrogate employees to ascertain ifthey'have been contacted by union people.WE. WILL NOT interrogate employees to ascertain ifthey are for or against the Union, who, had spoken tothem, nor will we ask or inquire what union rumors andactivitiesthey have heard about or participated in.WE WILLNOT encourageour employeesto engage inthe surveillance of union meetingsand activities.WE WILT. NOT in any other like or related mannerinterfere with,restrain,or coerce our employees in theexercise of their rights to self-organization, to formlabor organizations,to join or assist General Drivers andWarehouse Employees, Local Union No. 581, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-'housemen and Helpers of America, or any other labororganization to bargain through-representatives of theirown choosing, and toengagein other concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.VALLEY MARKETS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. ,Any questions concerning, this notice or compliance.withitsprovisions may be directed to the Board's Office, 316Federal Building, 110 South . Fourth Minneapolis, Minneso-ta 55401, Telephone 612-725-2611.